I concur in the above conclusion of the court affirming the judgment of the lower court, because of the view that there is a distinction between the instant case and that of Gulf Theatres, Inc., v. State, 133 Fla. 634, 182 South. Rep. 842.
Section 7832 C.G.L. 1927, provides that whoever shall maintain a place where games of chance are engaged in shall be deemed guilty of a nuisance.
At the time of the issuance of the constitutional writ in Gulf Theatres, Inc., v. State, supra, the so-called "bank *Page 284 
night" plan had not been adjudicated a lottery in violation of the Constitution and it was thought by the court that it would be unjust to allow prosecutions for the operation of "bank night" to continue while it was being determined whether or not the scheme was a use of property denounced by Section 7832 C.G.L. 1927.
That question is not presented in this case and there seems no logical reason for the construction which has been given the court's opinion, viz,: that by means of an injunction under Sec. 7832, supra, and Sect. 5029, C.G.L., all criminal prosecutions should be held in abeyance.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.